Per Curiam,
This suit originated before a justice of the peace, and came into the court below upon an appeal. The principal ground of defence was that the justice had no jurisdiction. This position, if properly taken, would necessarily oust the jurisdiction of the court. It is settled law that if the amount in controversy exceeds the jurisdiction of the justice, the court has no jurisdiction upon appeal.
The transcript of the alderman shows that the claim before him was for $195.32, for which amount judgment was given in favor of the plaintiff. In the plaintiff’s statement and affidavit of claim, filed in the court below, the plaintiff claimed the sum of $210.32 with interest from April 1, 1884. It further shows that this claim was for a balance after deducting certain credits due the defendant. The credits allowed the defendant appear* *265ed to have been for matters for which the defendant had rendered bills to the plaintiff, and payment demanded. There is no room for the allegation that the plaintiff had allowed the defendant a fictitious credit in order to bring the case within the jurisdiction of the justice.
The true rule upon this subject may be found in Collins v. Collins 37 Pa. 387, where it was held that a justice has jurisdiction where the claim, however large, is reduced to, or below one hundred dollars by direct payment, or by dealings amounting to and admitted as payments. At the time this decision was given the jurisdiction of the justice was limited to one hundred dollars. It was subsequently increased to three hundred dollars. The balance due plaintiff on this account was within the present jurisdiction of a justice of the peace.
The statute of limitations does not apply for the reason that there was a mutual running account between the parties, and the last item was within six years of the commencement of the suit: Van Swearingen v. Harris, 1 W. & S. 356; Devereux v. Esling, 7 Pa. 383; Mattern v. McDivitt, 113 Pa. 411; Trickett on Law of Limitation, 361.
Judgment affirmed.